Citation Nr: 0329268	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-03 675A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional heart disability as a 
result of treatment by the Department of Veterans Affairs 
(VA).


REPRESENTATION

Appellant represented by:	Arthur H. Marateck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) by Orders of the United States Court of Appeals for 
Veterans Claims (Court) dated August 23, 2000, and February 
22, 2001, which vacated an August 1998 Board decision and 
remanded the case for further development.  The matter arose 
from a December 1996 decision of the VA Regional Office (RO) 
in Atlanta, Georgia (Atlanta RO).  Later, the claims file was 
transferred to the Reno, Nevada Regional Office (Reno RO).  
The veteran and his wife testified at an RO hearing in May 
1997 and later at a videoconference hearing before the 
undersigned Veterans Law Judge in March 1998.

In November 2001, the Board remanded the case back to the RO 
for additional development.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
giving notice and obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  Resolving doubt in the veteran's favor, there is 
competent medical evidence that the veteran's pre-existing 
heart condition was aggravated and made worse as a result of 
a percutaneous transluminal coronary angioplasty (PTCA) 
attempted by VA in December 1993.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional heart 
disability as a result of treatment by VA have been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (1997, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed as available non-VA and VA medical 
records, the hearing transcripts, various non-VA and VA 
medical opinions, a November 2002 VA examination report, and 
various statements from the veteran and his representative 
have been associated with the file.

With regard to the RO's compliance with the November 2001 
Board remand instructions, the Board notes that the RO was 
instructed to and, in a November 2001 letter, did ask the 
veteran to identify and sign authorizations for release of 
records.  In a July 2002 letter, the RO advised the veteran 
of the provisions of the VCAA, explained what actions VA was 
taking and why, what information or evidence VA still needed 
from the veteran, and what the veteran could do to support 
his claim.  In October 2002, the RO notified the veteran that 
he would be scheduled for examination.  In November 2002, the 
veteran was examined and a medical opinion was given on 
whether VA treatment resulted in additional heart disability.  
Additionally, in May 2003, Social Security Administration 
records were received and associated with the claims file.  
In February and May 2003, the RO readjudicated the claim and 
issued supplemental statements of the case (SSOCs).  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the Board's November 2001 remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcripts, various medical 
opinions and examination reports, and the non-VA and VA 
treatment reports, which evaluate the status of the veteran's 
heart disorder before and after the December 1993 PTCA, are 
adequate for determining whether the criteria for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for additional heart disability have been met.  

In a January 1997 statement of the case (SOC), SSOCs issued 
in January 1998 and February and May 2003, and November 2001 
and July 2002 VCAA letters, the RO advised the veteran of 
what must be shown to establish entitlement to compensation 
under 38 U.S.C.A. § 1151, notified him of the new duty to 
assist provisions of the VCAA, what VA would do and had done, 
and what he should do, and gave him 60 days to provide any 
additional comments or supporting information.  In response 
to the July 2002 VA letter, the veteran's attorney indicated 
that the veteran currently was treated only by VA in Las 
Vegas and that all pertinent medical reports were in his 
claims file.  In a June 2003 response to the May 2003 SSOC, 
the veteran's attorney stated that the veteran had no 
additional information or comment.  Thus, the Board finds 
that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing compensation under 38 U.S.C. § 1151.  He has, by 
information letters, a rating decision, Board decisions, an 
SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal.  Further, all of the available 
relevant evidence has been considered.  The veteran and his 
wife presented testimony at RO and Board videoconference 
hearings on appeal.  Moreover, the veteran and his attorney 
submitted additional lay statements and arguments.  Thus, the 
Board finds that there has been no prejudice to the veteran, 
particularly in light of the Board's decision, that would 
warrant further notification or development for the issue 
discussed in this decision.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Background

April and May 1988 private clinical records include a report 
of an April 1988 Thallium scan, which noted that an 
electrocardiogram (EKG) was considered negative for 
myocardial ischemia at a high workload, the thallium scan 
findings were consistent with myocardial ischemia most likely 
in the LAD (LAD) and circumflex coronary arteries.  An April 
1988 statement by D. E. J., M.D. and a May 1988 statement by 
M. A. C., M.D., confirmed this finding. Dr. M. A. C. noted 
that the test had been terminated due to fatigue.  A resting 
EKG revealed a possible inferior infarction but serial post-
exercise tracings showed no significant ST-T changes 
consistent with ischemia.  The thallium images revealed 
uniform distribution of thallium throughout the myocardium 
without evidence of reversible ischemia.  It was a negative 
exercise stress thallium study for ischemia.

A February 1989 VA hospital discharge summary revealed that 
the veteran had a history of morbid obesity, 
hypercholesterolemia, systemic arterial hypertension, 
reactive hyperglycemia, and coronary atherosclerotic heart 
disease.  He was admitted for elective cardiac 
catheterization with a history of an inferior myocardial 
infarction (MI) with syncope in 1983.  Prior cardiac 
catheterization at a private facility in 1988 had revealed an 
80 percent LAD lesion, which was corrected by percutaneous 
transluminal coronary angioplasty (PTCA).  Following the 
PTCA, a stress thallium examination showed a positive small 
area of ischemia in the "area of the diagonal and marginal, 
with decreased periapical, lateral inferior wall, and partial 
redistribution."  The veteran denied ever having had chest 
pain or dyspnea.  During the course of hospitalization, a 
cardiac catheterization revealed, in part, "[s]hort and 
normal, LAD mid 20% stenosis.  Diagonal 1 with 20 to 30% 
stenosis.  Circumflex diffuse luminal irregularities with 20 
to 30%.  [Right coronary artery] RCA total occlusion with 
bridging collaterals with small three vessels."

In a June 1992 SSA opinion, a private physician, F. F., M.D., 
F.A.C.C. stated that in 1988 the veteran had an angioplasty 
of the LAD that reduced his lesion from 80% to 20% and that 
the veteran later underwent a repeat cardiac catheterization 
in February 1989 after a thallium stress test was reported as 
positive with ischemia in the inferior lateral wall of the 
left ventricle.  That study revealed no significant change in 
the data obtained on the 1988 catheterization.  Dr. F. F. 
added that, at the time of the veteran's initial MI in 1983, 
an attempt at a PTCA with a proximal RCA was unsuccessful and 
a review of the data showed that for the last nine years, and 
certainly up to 1989, the veteran had significant symptoms 
and signs that had led to myocardial ischemia, repeat cardiac 
catheterizations and attempts at angioplasties.  He opined 
that the veteran was totally disabled in 1989 and remained 
disabled.

The veteran was hospitalized at the Miami VA Medical Center 
(VAMC) from December 14, 1993  to December 23, 1993.  On 
admission, he complained of a syncopal episode with 
diaphoresis and mild nausea.  He also reported that he had 
never felt chest pain.  A thallium stress test was positive 
for new anterolateral wall ischemia.  A cardiac 
catheterization revealed total occlusion of the RCA, 
noncritical occlusion of the proximal LAD artery, 80 to 90% 
of the first diagonal and 40% of the circumflex artery.  The 
veteran was scheduled for an elective PTCA later that month 
and was discharged home on anti-anginal medications.

The discharge summary for a VA hospitalization from late 
December 1993 to January 1994 reflects that the veteran was 
admitted for elective PTCA of the first diagonal, which was 
performed on December 28, 1993.  It was reported that the 
procedure was successful and that there was some intraluminal 
dissection and good distal flow.  Just before he could be 
transferred to the Coronary Care Unit (CCU), the veteran 
developed acute chest pain and a cardiac catheterization 
revealed an acute closure of the first diagonal vessel at the 
balloon dilatation site.  An emergency PTCA with multiple 
balloon inflations was done.  A final angiography showed 
reopened proximal diagonal with TIMI free flow but distal 
embolization.  The report of procedures done December 28, 
1993 reflects that the veteran had "acute closure of 1st 
diagonal lesion after initial successful balloon dilation in 
the cath[eterization] lab.  The complication was bailed out 
by multiple prolonged perfusion balloon inflation."  While 
in the CCU, the veteran continued to have intermittent chest 
pain controlled with nitroglycerin and with morphine, 
intravenously.  A cardiac catheterization performed the next 
day revealed a patent proximal first diagonal but persistent 
distal embolization.

In a December 1993 statement (referred to by the veteran's 
wife at pages 10 and 11 of the transcript of the 1997 RO 
hearing and page 13 of the transcript of the 1998 
videoconference hearing), a VA physician reported that the 
veteran had silent ischemia and that a diagnostic cardiac 
catheterization revealed critical 1st diagonal disease and 
noncritical disease among other vessels.  The December 28, 
1993 PTCA was complicated by acute closure of the dilated 
vessel.  The vessel was reopened by a prolonged perfusion 
balloon inflation.  The veteran had done well since the 
procedure and was on 3 months of temporary disability.

In a January 1994 statement, two VA cardiologists reported 
that the veteran's cardiac condition, silent ischemia, did 
not permit him to sense when he was overworking his heart and 
that such stress from continuous heavy labor could result in 
an adverse event.

A discharge summary of VA hospitalization from February 7 to 
10, 1994 reflects that a thallium stress test done on 
February 3, 1993 showed anterolateral ischemia close to the 
apex, which was significantly increased since the earlier 
examination.  The veteran was admitted for cardiac 
catheterization and probably a second PTCA, for which he was 
scheduled for readmission.

The veteran again was hospitalized by VA from February 15 to 
18, 1994.  The records reflected a history of sudden 
myocardial infarction in 1993 with PTCA of the LAD artery and 
recurrent chest pain with a positive stress test.  He 
presented status post arterectomy of the diagonal that was 
successful and balloon angioplasty of the diagonal with less 
than 10% residual.  The veteran underwent another PTCA.  In 
March 1994, the veteran was hospitalized at the Miami Heart 
Institute with a history of substernal chest pain while 
walking his dog.  A cardiac catheterization report revealed a 
history of a failed PTCA of a 100% occluded RCA in 1983 and 
one month ago a PTCA of the diagonal coronary artery with 
dissection requiring arterectomy.  The veteran now had chest 
pain.  The discharge diagnosis included coronary 
atherosclerotic heart disease, unstable anginal syndrome.

In a March 1994 decision, SSA granted the veteran disability 
benefits and found that he had been disabled from December 
15, 1989 due to his heart condition.  That decision was based 
on treatment records received from December 1979 to April 
1992, prior to VA treatment in 1993 and 1994.

In August 1994, J. S. D., M.D. reported that a coronary 
arteriogram on August 10, 1994 showed total occlusion of the 
RCA, which was a chronic problem.  The veteran had no 
significant narrowing of the LAD but 70 to 80% diffuse 
narrowing of a diagonal artery.  A thallium scan revealed 
both anterior and inferior ischemia, and presumably the 
anterior ischemia was related to the diffuse disease in the 
diagonal and the ramus branch, neither of which appeared very 
good for balloon angioplasty.  It appeared that his best 
option would be a medical approach.

The veteran was hospitalized by VA hospitalization on 
February 13th and 14, 1996 for elective cardiac 
catheterization after a positive thallium scan.  The report 
of cardiac catheterization reveals that the veteran had had 
an arterectomy to the first diagonal two years earlier.  
Angiographic results reflected luminal irregularities of the 
LAD artery up to 30% of its course.  It gave off a branching 
diagonal with 80% lesion in its proximal segment and this 
diagonal was a very small vessel and was the one that had 
probably underwent an arterectomy.

A handwritten notation dated July 9, 1996, by a VA physician 
indicates that the veteran was disabled due to complicated 
and advanced coronary heart disease.

A December 1997 VA opinion reflects that a review of the 
record showed no additional heart disability as a result of 
angioplasty complicated by dissection and abrupt closure in 
December 1993.  The VA physician, Dr. G. M. McG., indicated 
that most dissections are the result of a "controlled" 
injury, intentionally induced by the PTCA catheter, are a 
recognized complication of PTCA, and rarely cause significant 
problems.  Abrupt closure may rarely result due to flap 
occlusion of the artery especially in the case of a large 
spiral dissection.  Treatment in abrupt closure included 
repeat balloon angioplasty with or without stent placement.  
He added that the veteran was treated appropriately for acute 
closure with a perfusion balloon and, although the veteran 
suffered a recognized complication of PTCA, he had not 
suffered any serious adverse effects by cardiac 
catheterization.
 
At a May 1997 RO hearing and a March 1998 Board 
videoconference hearing, the veteran and his wife testified, 
in substance, that the veteran first had a heart attack in 
1983 or 1984 and after a VA procedure in 1993 a partially 
clogged coronary artery was dissected, causing plaque to 
loosen and clog two additional coronary arteries.  As a 
result, his coronary artery disease changed from one 
characterized by silent ischemia to unstable angina.  The 
veteran's wife testified that she had been informed that 
something had gone wrong during the 1993 VA procedure and 
that the veteran had had a heart attack.  Sometime later she 
overheard one VA physician berate another, indicating that 
the veteran had almost died during the procedure (pages 10 
and 11 of the transcript of the 1997 RO hearing and page 13 
of the transcript of the 1998 videoconference hearing).

In August 1998, the Board denied the veteran's claim as not 
well grounded.  The veteran perfected an appeal to the Court.  
In a February 2002 Order, in response to a joint motion filed 
by the parties in January 2001, the Court granted the joint 
motion, vacated the August 1998 BVA decision, and remanded 
the case to the Board for readjudication consistent with 
provisions of the VCAA.

In a January 2001 private medical opinion, Sean F. Janzer, 
M.D., F.A.C.C.  reviewed the veteran's medical records as a 
treating physician.  The veteran's cardiovascular history 
essentially began in 1982, when he had a syncopal episode and 
was told that he had a MI.  In 1987, he had another syncopal 
episode with an 80% LAD lesion and underwent successful 
angioplasty.  Significant stenosis was not noted in the other 
vessels, although the actual records were unavailable.  In 
November 1993, the veteran had another syncopal episode, was 
evaluated, and then in December 1993 he had another syncopal 
episode with diaphoresis and mild nausea.  A December 1993 
thallium stress test showed anterolateral wall ischemia.  
Cardiac catheterization found a total occlusion of the RCA, 
large dominant, non-critical, proximal LAD disease and an 80-
90% first diagonal and a 40% circumflex.  The veteran was 
scheduled for elective angioplasty after the Christmas 
holidays.  The veteran underwent angioplasty on December 27, 
1993, which required multiple revisualizations on that 
hospitalization.  Final angiography showed a proximal 
diagonal with TIMI free flow with some distal embolization.  
The veteran was monitored for several days after his last 
catheterization on the 29th of December and discharged on 
January 2, 1994.  On February 3, 1994, the veteran showed 
anterolateral ischemia, which appeared somewhat more 
prominent.  He was reevaluated for possible catheter-based 
evaluation and intervention.  This, too, was done at the 
Miami VAMC.  Because of issues with his hemorrhoids, the 
veteran was discharged and underwent evaluation on February 
16, 1994.  An atherectomy was done to a diagonal branch with 
less than 10% residual narrowing.  On March 10, 1994, the 
veteran was evaluated at the Miami Heart Institute, after 
developing more chest discomfort, and continued medical 
management was preferred as it now represented multiple 
interventions to his diagonal branch.  On February 14, 1994, 
the veteran again underwent cardiac catheterization for what 
appears to be similar discomfort and a positive Cardiolite 
stress test.  He was found to have an 80% narrowing of the 
diagonal branch and the RCA was still totally occluded and 
the circumflex had irregularities of 50% narrowing in its 
mid-segment.  An August 1994 note dictated by Dr. J. S. D. 
stated that there was a 70-80% diffuse narrowing of a 
diagonal and an 80% osteal to a very small ramus and the 
right was totally occluded.  He felt that, due to the size, 
it would be appropriate to continue medical management.  It 
was unclear whether Dr. J. D. knew that multiple 
interventions were noted.  

Dr. S. F. J.'s contact with the veteran occurred after he was 
admitted to Sunrise Hospital with another episode of syncope.  
Dr. S. F. J. performed cardiac catheterization in January 
2000, which found severe two-vessel disease involving a major 
diagonal and the RCA.  The veteran had normal resting left 
heart hemodynamics.  He discussed electrophysiologics with 
Dr. E. P., who had trained with Dr. J. D., and the veteran 
again was medically managed.  Dr E. P. felt the veteran's 
syncopal episodes to be non-cardiogenic in etiology.  Dr. S. 
F. J. stated that the records showed that dissection and 
complication with multiple repeat cardiac catheterizations is 
unfortunately a well-known complication of catheter based 
interventions.  This was especially true during that time 
frame without the availability of glycoprotein II-B, III-A 
inhibitors as well as the adjuvant oral anti-platelet therapy 
that now is available.  Stenting was not done as well to tack 
up a dissection that occurred.  However, Dr. S. F. J. opined 
that the dissection of the diagonal in 1994 did represent a 
worsening of the veteran's medical condition with unclear 
long-term consequences.              

At a November 2002 VA heart examination, a review of the 
claims file showed that in August 1983, the veteran had an 
acute inferior wall MI.  In September 1983 coronary artery 
disease was shown on angiography consisting primarily of a 
total occlusion of the RCA with collaterals from the left 
coronary artery to the distal coronary artery.  In April 
1988, the veteran presented at St. Joseph's Hospital in 
Georgia with syncope.  Coronary angiography again 
demonstrated RCA proximal obstruction with bridging 
collaterals leading to distal flow as well as collateral flow 
from the left coronary system.  A critical 75-90% proximal 
LAD lesion was found, 25% narrowing noted in the first 
diagonal and 25-50% narrowing in the mid-portion of the 
circumflex was present.  The veteran's left ventricular 
performance was normal with the exception of some mild 
inferior hypokinesis.  A successful PTCA of the LAD was done 
in May 1988.  Post angiogram thallium test was normal.  A 
February 1989 abnormal thallium test requiring repeat 
catheterization showed a 20-30% lesion in the first diagonal.  
There was a patent LAD and the rest of the coronary 
arteriogram was unchanged from the angiogram prior to the 
1988 PTCA.  In February 1989, there was an abnormal thallium 
with apical reversibility, repeat angiograms, patent Las, 25-
30% stenosis of the first diagonal.  In December 1993, there 
was abnormal thallium examination with anterior and lateral 
redistribution.  A repeat angiogram showed an 80-90% diagonal 
lesion.  An attempted PTCA of diagonal with dissection and 
subsequent acute closure was done.  Reperfusion following 
prolonged balloon inflammation.  A December 29, 1993, repeat 
angiogram showed a patent diagonal with evidence of distal 
embolization.  A February 1994 repeat thallium examination 
with anterior ischemia.  A February 15, 1994 repeat PTCA of 
diagonal vessel with atherectomy.  In March 1994, the veteran 
was treated at the Miami Heart Institute for chest pain.  A 
repeat angiography showed LAD widely patent.  All other 
vessels were unremarkable and unchanged from prior angiograms 
with the exception of what appears to be the diagonal vessel 
although called "ramus vessel."  This was noted to be a 
moderate caliber and a 99% mid-distal lesion with possible 
flap was noted.  In fact, Dr. K. C. recommended no 
intervention and continued medical therapy.  In February 
1996, there were recurrent symptoms with positive isotope 
examination at the Decatur VAMC.  Repeat angiograms again 
showed the diagonal was now a "small restenosed vessel with 
an 80% proximal stenosis."  A January 2000 repeat angiogram 
found severe two-vessel disease involving a major diagonal in 
the RCA.  The diagonal had a fresh occlusion and was totally 
obstructed at that time.  The LAD was again widely patent.  
There was an approximate 40% lesion in the mid-circumflex.  
The RCA was totally occluded with collateral flow.  There was 
mild inferior hypokinesis, but overall well-preserved 
systolic function.  On examination, the veteran complained of 
effort-related shortness of breath and chest discomfort as 
well as occasional palpitations.  The venous pressure was 
normal.  The carotids were free of bruits.  His lungs were 
clear.  He was in sinus rhythm.  A soft fourth heart sound 
was heard at the apex.  Palpation of the precordium revealed 
an enlargement of the left ventricle.  The abdomen was obese, 
nontender without organomegaly.  There was no cyanosis, 
clubbing or edema of the extremities.

The examiner opined that the veteran's cardia condition was 
aggravated and made worse as a result of the attempted PTCA 
with subsequent dissection and acute closure involving the 
diagonal coronary artery in 1993.  His opinion was based on 
four factors: (1) following the procedure in September 1993, 
the veteran had multiple coronary angiograms and a subsequent 
attempt at revascularization by atherectomy in February 1994; 
throughout which the veteran had signs and symptoms of 
coronary ischemia with abnormal isotope perfusion studies in 
the distribution of the diagonal vessel; (2) it was 
significant that all subsequent angiograms showed no 
significant progression of stenosis in any of the coronary 
vessel beyond what was found following the successful PTCA of 
the LAD in 19[88]; (3) repeated angiograms done over the 
years demonstrate continued progression of restenosis in the 
affected diagonal vessel until it ultimately closed 
completely as shown in January 2000; and (4) it was therefore 
possible to assume that the initial and subsequent 
intervention resulted in continued restenosis and associated 
symptoms of coronary ischemia, no other coronary artery 
showed significant progression from 1988 to the year 2000 
despite the veteran's high risk for continued atherosclerotic 
progression.

Analysis

The veteran alleges that because of VA treatment his 
nonservice-connected heart disease increased in severity and, 
therefore, he is entitled to compensation under 38 U.S.C. § 
1151.  

The law provides, under 38 U.S.C.A. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court (Supreme Court) held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was incorrect.  The Supreme Court found that the 
statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the implementing 
regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect the regulation's inclusion of a 
fault or accident requirement.  See Brown v. Gardner, 115 S. 
Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claim in March 1996.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).  

Upon a review of the evidence, resolving the benefit of the 
doubt in the veteran's favor, the Board finds that 
entitlement to compensation for additional heart disability 
as a result of treatment by VA in December 1993 is warranted.  

The Board notes that "[i]t is the responsibility of the BVA . 
. . to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With 
regard to the weight to assign medical opinions, the Court 
has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . . "  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board is not bound to accept medical 
opinions or conclusions, which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).

The Board may consider a physician's opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

As the Board noted in November 2001, the evidence included a 
December 1997 VA medical opinion indicating a review of the 
record showed no additional heart disability as a result of 
angioplasty complicated by dissection and abrupt closure in 
December 1993 and a January 2001 private medical opinion 
indicating that the dissection of the diagonal in 1994 
represented a worsening of the veteran's medical condition.  
As a result, the Board instructed that another review of the 
record be made, the veteran be examined and another opinion 
given as to whether the veteran sustained additional 
disability.  The review and examination, with its 
accompanying opinion was completed in November 2002.  The 
November 2002 VA examiner agreed with the January 2001 
private medical opinion that the 1994 PTCA represented a 
worsening of the veteran's condition.  

The Board finds the January 2001 and the November 2002 
medical opinions more persuasive.  Unlike the December 1997 
VA physician, both of the other physicians had not only 
reviewed the veteran's medical records but had also examined 
the veteran.  Dr. S. F. J. had treated the veteran in January 
2000.  Moreover, both opinions gave a lengthy history of the 
veteran's heart condition both before and after the December 
1993 procedure, while the December 1997 VA opinion did 
highlight the differences found in the veteran's condition 
prior to and after the December 1993.  Both found that the 
veteran's condition had worsened and gave reasons 
specifically tailored to the veteran's individual case, not a 
statement about the procedures in general as the December 
1997 VA physician had.  Dr. S. F. J. concluded that the 
December 1993 dissection of the diagonal and the failure to 
place a stent represented a worsening of the veteran's 
medical condition.  The November 2002 VA physician concluded 
that the veteran's cardiac condition was aggravated and made 
worse as a result of the attempted PTCA and subsequent 
dissection and acute vessel closure in December 1993.  The 
latter's opinion was premised on four factors: (1) following 
the procedure in September 1993, the veteran had multiple 
coronary angiograms and a subsequent attempt at 
revascularization by atherectomy in February 1994, throughout 
which the veteran had signs and symptoms of coronary ischemia 
with abnormal isotope perfusion studies in the distribution 
of the diagonal vessel; (2) it was significant that all 
subsequent angiograms showed no significant progression of 
stenosis in any of the coronary vessel beyond what was found 
following the successful PTCA of the LAD in 1988; (3) 
repeated angiograms done over the years demonstrate continued 
progression of restenosis in the affected diagonal vessel 
until it ultimately closed completely as shown in January 
2000; and (4) it was therefore possible to assume that the 
initial and subsequent intervention resulted in continued 
restenosis and associated symptoms of coronary ischemia, no 
other coronary artery showed significant progression from 
1988 to the year 2000 despite the veteran's high risk for 
continued atherosclerotic progression.

Under these circumstances, resolving the benefit of the doubt 
in the veteran's favor, the Board finds that entitlement to 
compensation for additional heart disability, under the 
provisions of 38 U.S.C.A. § 1151, as a result of treatment by 
VA in December 1993, is warranted.


ORDER

Entitlement to compensation for additional heart disability 
under the provisions of 38 U.S.C.A. § 1151, as a result of 
treatment by VA in December 1993, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



